It now appears that all the majority of the Court intended, by its former judgment herein, was to reverse and remand the case, for the reason that the appellee's plea did not disclose sufficient of what occurred in the Circuit Court of Hinds County for the determination of whether the judgment there rendered was res judicata here. I think that plea was sufficient, for it discloses that the record made by the State Tax Commission in the assessment here complained of was removed to the Hinds County Circuit Court by a writ of certiorari under Sec. 1207, Code 1942, resulting in a judgment affirming the order entered by the State Tax Commission making the assessment. Attached as exhibits to this plea were copies of the record of the State Tax Commission making the assessment, and of the judgment of the Hinds County Circuit Court affirming it.
Griffith, J., concurs in this opinion.